DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending, with claims 1-9 and 20 withdrawn from consideration.  Applicant’s amendment filed April 12, 2022, has been entered in full.  Claims 10-13 and 16-19 have been amended.  No claims have been added or cancelled.  Accordingly, claims 1-20 are now pending, with claims 1-9 and 20 remaining withdrawn from consideration.

Response to Arguments
Applicant notes that the claims have been amended to recite a “processor” and argues that this term is sufficiently structural to avoid interpretation under 35 U.S.C. 112(f) (Remarks filed April 12, 2022, hereinafter Remarks: Page 9).  Examiner agrees.  The previous interpretation under 35 U.S.C. 112(f) is withdrawn.

Applicant traverses the previous rejections under 35 U.S.C. 102 and 103, arguing that the previously-cited prior art does not disclose all elements of the amended claims (Remarks: Pages 9-12).  In particular, Applicant argues that Chaurasia “increases the blending weight of the pixel with the higher depth value, which is different from claimed features of allocating weights to the plurality of pixels based on a distribution of depth values of the pixels” as required by claim 10 (Remarks: Page 11; emphasis omitted).  Examiner respectfully disagrees.
While Chaurasia does adjust blending weights based on depth values as noted by Applicant, this is not the only way the weights are adjusted.  The portion of Chaurasia cited by Applicant (Section 5.2; Remarks: Page 10) also teaches that “If superpixels do not have such a correspondence edge and one superpixel contains ‘true’ depth samples obtained from PMVS while the other contains depth samples added by our synthesis, we increase the weight of the former by a factor of 2.0” (emphasis added).  This clearly indicates that the blending weights are allocated based on whether a superpixel contains “true” depth samples, or synthesized depth samples.
Section 4 of Chaurasia describes the process for determining whether a superpixel contains true or synthesized depth samples.  The process includes evaluating a distribution of depth values of the plurality of pixels in an image (Sec. 4, 2nd par., 3D reconstructed depth values are distributed to pixels in image and evaluated to identify source/reliable and target superpixels), including identifying a number of pixels in a range of a distribution of the depth values (Sec. 4, 2nd par., number of pixels that have reconstructed depths within superpixel, which is a spatial range of the distribution of depth values over the image, is identified) to determine which pixel, of the plurality of pixels, belongs to either a dense distribution range or a sparse distribution range (Sec. 4, 2nd par., if the number of pixels with depth is greater than 0.5% of the total, then the superpixel – and, by extension, any pixels it contains – is considered dense/source/reliable/true; If the number is less than that threshold, then the superpixel is considered a sparese/target/unreliable/synthesized superpixel).  Depth values are then synthesized for target/unreliable superpixels (e.g. Sec. 4.1, 1st par.).
As noted above, Section 5.2 of Chaurasia discloses that the blending weights are allocated based on whether a superpixel contains “true” depth samples, or synthesized depth samples.  The disclosure of Section 4 noted above demonstrates that a superpixel is determined to contain “true” depth samples or synthesized depth samples based on a distribution of depth values of the plurality of pixels, including identifying a number of pixels in a range of the distribution of the depth values to determine which pixel, of the plurality of pixels, belongs to either a dense distribution range or a sparse distribution range.  Therefore, Chaurasia clearly discloses the limitations of claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Chaurasia’ (“Depth Synthesis and Local Warps for Plausible Image-Based Navigation,” 2013).
Regarding claim 10, Chaurasia discloses an apparatus for generating a virtual viewpoint image (Section 5.2 describes rendering algorithm for generating a virtual viewpoint image; Section 6.1, describes computer implementation of the algorithm), the apparatus comprising:
a warping processor (Section 6.1 describes processor implementation of the algorithm disclosed by Chaurasia) configured to warp a plurality of pixels of at least one input viewpoint image to a virtual viewpoint image coordinate system (Figure 6, Section 5.2, Pass 1, pixels [which are included within superpixels] of each of four input viewpoint images are warped to virtual viewpoint; Section 5.1 describes details of the warping); and 
a blending processor (Section 6.1 describes processor implementation of the algorithm disclosed by Chaurasia) configured to allocate weights to the plurality of pixels warped to the virtual viewpoint image coordinate system (Section 5.2, Pass 2, weights are allocated to warped pixels based on a variety of factors) based on a distribution of depth values of the plurality of pixels (Sec. 5.2, Pass 2, 2nd par., “If superpixels do not have such a correspondence edge and one superpixel contains ‘true’ depth samples obtained from PMVS while the other contains depth samples added by our synthesis, we increase the weight of the former by a factor of 2.0” – i.e. blending weights are allocated based on whether a superpixel contains “true” depth samples, or synthesized depth samples; As mapped below, Sec. 4 teaches that a superpixel contains true or synthesized depth samples depending on whether it has a relatively dense or sparse distribution of depth values), including identifying a number of pixels in a range of the distribution of the depth values (Sec. 4, 2nd par., 3D reconstructed depth values are distributed to pixels in image and evaluated to identify source/reliable and target superpixels; Sec. 4, 2nd par., number of pixels that have reconstructed depths within superpixel, which is a spatial range of the distribution of depth values over the image, is identified) to determine which pixel, of the plurality of pixels, belongs to either a dense distribution range or a sparse distribution range (Sec. 4, 2nd par., if the number of pixels with depth is greater than 0.5% of the total, then the superpixel – and, by extension, any pixels it contains – is considered dense/source/reliable/true; If the number is less than that threshold, then the superpixel is considered a sparese/target/unreliable/synthesized superpixel),
and blend the plurality of pixels based on the weights (Section 5.2, Pass 2, the weights are used in blending pixels).

Regarding claim 11, Chaurasia discloses the apparatus of claim 10, and Chaurasia further discloses that the blending processor is configured to allocate a relatively large weight to pixels included in the dense distribution range (Section 5.2, Pass 2, as noted above with respect to claim 10, pixels included in a superpixel with a dense depth distribution are considered to have reliable/true depth values and have their weights increased by a factor of 2) and allocate a relatively small weight to pixels included in the sparse distribution range (Section 5.2, Pass 2, as noted above with respect to claim 10, pixels included in a superpixel with a sparse distribution have synthesized depth values and their weights are not increased, which makes them small relative to the dense distribution weights).

Regarding claim 16, Chaurasia discloses the apparatus of claim 10, and Chaurasia further discloses that the blending processor is configured to determine a pixel having a smallest depth value among a plurality of first pixels as a representative pixel of a first input viewpoint image of at least one input viewpoint image when the plurality of first pixels are warped from the first input viewpoint image to a first location of the virtual viewpoint image coordinate system (Section 5.2, Pass 1, superpixels are warped from input viewpoint images to virtual viewpoint image coordinate system, and the depth of each super pixel is determined and used for a depth test; Section 5.2, Pass 1, this ensures that “occluded background superpixels slide under foreground superpixels” – i.e. that pixels having a smallest depth value [foreground pixels] are determined as a representative pixel of the first input viewpoint image; Also see Figure 5, including caption).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaurasia.
Regarding claim 12, Chaurasia teaches the apparatus of claim 11.
As noted above with respect to claims 10 and 11, Chaurasia multiplies the weight of a plurality of pixels included in a dense distribution by a factor of 2.0, while leaving the weight of a pixel included in a sparse distribution unchanged (Section 5.2, Pass 2, second paragraph).  Accordingly, the plurality of pixels included in the dense distribution is used in the blending as required by the claim, but the pixel included in the sparse distribution is not excluded from the blending as required by the claim.
However, Chaurasia does teach that using a value higher than 4 “effectively disable[s] blending” (Section 5.2, Pass 2, last sentence).  Such disabling of the blending would result in the pixel included in the sparse distribution being excluded from the blending, as required by the claim.  I.e. the pixel in the dense distribution is given non-zero weight, while the pixel in the sparse distribution is given zero weight.
Chaurasia describes a device that differs from the claimed device by the substitution of some components (i.e. the scaling by a factor of 2.0) with other components (i.e. weight scaling with values higher than 4, which results in the pixel in the sparse distribution being excluded from blending).  Chaurasia’s teachings demonstrate that the substituted components (i.e. the scaled weights with values higher than 4) and their functions (effectively disabling blending) were known in the art.  Furthermore, one of ordinary skill in the art could have substituted one known element for another (i.e. by changing the scaling factor), and the results of the substitution would have been predictable (effectively disabling blending).
Examiner additionally notes that Chaurasia teaches that minimizing blending is advantageous, since blending “has been demonstrated to be a perceptually objectionable ghosting artifact” (Section 5.2, Pass 2, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chaurasia to obtain the invention as specified in claim 12.


Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaurasia in view of ‘Buehler’ (“Unstructured Lumigraph Rendering,” 2001).


Regarding claim 13, Chaurasia teaches the apparatus of claim 10.
Chaurasia teaches calculating pixel weights based on view angle penalties (Section 5.2, Pass 2, first paragraph), and blending the plurality of pixels based on these weights (Section 5.2, Pass 2).  Chaurasia cites Buehler as teaching the angle penalties (Section 5.2, Pass 2, first paragraph), and does not teach details of the weight calculations itself.  In particular, Chaurasia does not explicitly teach that the blending processor is specifically configured to determine a first weight according to a distance between the plurality of pixels and a pixel of the at least one input viewpoint image, determine a second weight proportional to an inverse of depth values of the plurality of pixels, determine the final weight by integrating the first weight and the second weight, and blend the plurality of pixels based on the final weight.
However, Buehler does teach techniques for calculating pixel blending weights that include an angle penalty term (Section 4.1), which include determining a first weight according to a distance between the plurality of pixels and a pixel of the at least one input viewpoint image (Section 4.1, especially on Page 428, penaltyang is a first weight according to an angular distance between a reference view and the virtual view – i.e. an angular distance between the plurality of pixels [which have been warped to the virtual view] and a pixel of the at least one input viewpoint image), determining a second weight proportional to an inverse of depth values of the plurality of pixels (Page 428, Resolution Penalty increases as depth values of the plurality of pixels of the input viewpoint image increase beyond the depth of the virtual viewpoint; Weight decreases when penalty increases, so the weight is inversely proportional to depth), determining the final weight by integrating the first weight and the second weight (Page 428, right column, penaltycomb), and blending the plurality of pixels based on the final weight (e.g. Section 4.2).
As noted above, Chaurasia specifically suggests using the angle penalty of Buehler (Section 5.2, Pass 2).  Buehler teaches that, when forming a virtual view image, it is desirable to use source images with similar angles (Paragraph spanning Pages 426-427).  The angle penalty is based on this goal (e.g. Section 4.1, first paragraph).  Buehler further teaches that views captured from greater depths will cause undesirable blurring and that this resolution sensitivity is important to consider when blending (Page 427, Resolution sensitivity).  The resolution penalty taught by Buehler advantageously accounts for this resolution sensitivity by penalizing views captured with greater depths (Section 4.1, Resolution Penalty).  Buehler further suggests combining these penalties when determining blending weights (Section 4.1, penaltycomb). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Chaurasia with the combined blending weight of Buehler in order to improve the apparatus with the reasonable expectation that this would result in an apparatus that advantageously accounted for angular distance and resolution sensitivity when determining blending weights.  This technique for improving the method of Chaurasia was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chaurasia and Buehler.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chaurasia and Buehler to obtain the invention as specified in claim 13.	
Regarding claim 18, Chaurasia teaches the apparatus of claim 10.
Chaurasia further teaches that the blending processor is specifically configured to determine a Weight A based on view angle penalties (Section 5.2, Pass 2, first paragraph, weight based on angle penalties), determine a third weight based on a distribution of depth values of the plurality of pixels (Section 5.2, Pass 2, second paragraph, factor of 2 is used in a case where distribution of depth values is dense; See rejections of claims 10 and 11; The factor of 2 is a third weight), determine a final weight by integrating Weight A and the third weight (Section 5.2, Pass 2, second paragraph, weight A is multiplied by third weight – i.e. factor of 2), and blend the plurality of pixels based on the final weight (Section 5.2, Pass 2). 
Chaurasia cites Buehler as teaching the angle penalties used to determine Weight A (Section 5.2, Pass 2, first paragraph), and does not teach details of the weight calculations itself.  In particular, Chaurasia does not explicitly teach that calculating Weight A includes determining a first weight according to a distance between the plurality of pixels and a pixel of the at least one input viewpoint image, determining a second weight proportional to an inverse of depth values of the plurality of pixels, and determining Weight A by integrating the first weight and the second weight.
However, Buehler does teach techniques for calculating pixel blending weights that include an angle penalty term (Section 4.1), which include determining a first weight according to a distance between the plurality of pixels and a pixel of the at least one input viewpoint image (Section 4.1, especially on Page 428, penaltyang is a first weight according to an angular distance between a reference view and the virtual view – i.e. an angular distance between the plurality of pixels [which have been warped to the virtual view] and a pixel of the at least one input viewpoint image), determining a second weight proportional to an inverse of depth values of the plurality of pixels (Page 428, Resolution Penalty increases as depth values of the plurality of pixels of the input viewpoint image increase beyond the depth of the virtual viewpoint; Weight decreases when penalty increases, so the weight is inversely proportional to depth), and determining a Weight A by integrating the first weight and the second weight (Page 428, right column, penaltycomb).
As noted above, Chaurasia specifically suggests using the angle penalty of Buehler (Section 5.2, Pass 2).  Buehler teaches that, when forming a virtual view image, it is desirable to use source images with similar angles (Paragraph spanning Pages 426-427).  The angle penalty is based on this goal (e.g. Section 4.1, first paragraph).  Buehler further teaches that views captured from greater depths will cause undesirable blurring and that this resolution sensitivity is important to consider when blending (Page 427, Resolution sensitivity).  The resolution penalty taught by Buehler advantageously accounts for this resolution sensitivity by penalizing views captured with greater depths (Section 4.1, Resolution Penalty).  Buehler further suggests combining these penalties when determining blending weights (Section 4.1, penaltycomb). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Chaurasia with the combined blending weight of Buehler in order to improve the apparatus with the reasonable expectation that this would result in an apparatus that advantageously accounted for angular distance and resolution sensitivity when determining blending weights.  This technique for improving the method of Chaurasia was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chaurasia and Buehler.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chaurasia and Buehler to obtain the invention as specified in claim 18.	


Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaurasia in view of ‘Tezuka’ (“View Synthesis Using Superpixel based Inpainting Capable of Occlusion Handling and Hole Filling,” 2015).
Regarding claim 14, Chaurasia teaches the apparatus of claim 10.
Chaurasia further teaches using a super-pixel mapper that uses the SLIC algorithm (Section 4, first paragraph, superpixel algorithm of Achanta et al. – i.e. SLIC – is used for superpixel mapping). 
Chaurasia does not explicitly teach that its superpixel mapper is configured to map a super-pixel to a first pixel of the plurality of pixels based on a difference between a first depth value of the first pixel and a second depth value of a second pixel adjacent to the first pixel.
However, Tezuka does teach a super-pixel mapper used for virtual view synthesis (Section II.A teaches the super-pixel mapping), which is configured to map a super-pixel to a first pixel of the plurality of pixels based on a difference between a first depth value of the first pixel and a second depth value of a second pixel adjacent to the first pixel (Section II.A, Criterion 1).
Tezuka teaches that SLIC-based super-pixel mapping (which is used by Chaurasia) “alone is not perfect, because continuous surfaces are divided into fragments if they have strong color changes” (Section II.A, Criterion 2).  Tezuka teaches that this disadvantage can be compensated by combining SLID-based super-pixel mapping with depth-difference-based super-pixel mapping (Section II.A, last paragraph, combination of Criteria 1 and 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Chaurasia with the depth-difference-based super-pixel mapping of Tezuka in order to improve the apparatus with the reasonable expectation that this would result in an apparatus that compensated for disadvantages of SLIC-only super-pixel mapping.  This technique for improving the apparatus of Chaurasia was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tezuka.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chaurasia and Tezuka to obtain the invention as specified in claim 14.	

Regarding claim 15, Chaurasia in view of Tezuka teaches the apparatus of claim 14, and Tezuka further teaches that the super-pixel mapper is further configured to map the super-pixel to the first pixel when the difference is less than or equal to a predetermined threshold (Section II.A, Criterion 1, case where pixels are connected) and map no super-pixel to the first pixel when the difference is greater than the predetermined threshold (Section II.A, Criterion 1, case where pixels are kept isolated).

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669